DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step(s) is/are:  generating a calibration curve using the calibrated detection device. Claim 1 currently recites “… comparing the target amplitude with a signal amplitude base value, provided by the calibration curve….” However, none of the steps in the claim disclose a generation of a calibration curve. The first step of the claim 1 recites “calibrating the detection device to generate a calibration curve that provides signal amplitude values….”. However, this limitation only calibrates the detection device, and it does not mean that a calibration curve is generated. Therefore, since no calibration curve has 
Claim 1 recites the limitation "the calibration curve" in line 10.  There is insufficient antecedent basis for this limitation in the claim for the reasons already stated above with respect to the omission of an essential step in the claim. Since the claim does not disclose generating a calibration curve, “the calibration curve” in line 10 lacks antecedent basis.
Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuman et al US 9,285,469 discloses generation of calibration curve in a multiplatform radar.
Millar et al US 20150070207 discloses self-calibration of a vehicle radar system.
Fukute US 20050093736 discloses a radar system with RCS correction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648